Order of April 17,1935, resettling order of January 29, 1935, reversed on the law, with ten dollars costs and disbursements, and motion for summary judgment in favor of plaintiff granted. Plaintiff was a member of the police force of the city of New York for over twenty-five years. He applied for retirement. No charges were pending against him. Section 355 of the Greater New York Charter, in respect of plaintiff, was self-executing. (People ex rel. Fitzpatrick v. Greene, 181 N. Y. 308.) In view of the foregoing, the appeal from the resettled order denying motion for examination of plaintiff before trial is dismissed. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.